  

MANAGEMENT SERVICES AGREEMENT

 

This Management Agreement (“Agreement”) is made and entered into as of this
first day of February, 2013, (the “Effective Date”) by and between Apollo
Medical Management, Inc., a Delaware corporation (“Manager”), and Maverick
Medical Group Inc., a California medical corporation (“Group”). Manager and
Group are, at times, collectively referred to herein as “Parties”.

 

Recitals:

 

A.           Manager is a Delaware corporation engaged in the business of
managing physician practices to enhance the quality and efficiency of the
medical practices it manages.

 

B.           Group is a California professional medical corporation organized as
an independent practice association which has as its primary objective the
delivery or arrangement for the delivery of professional health care services to
enrollees of health plans;

 

C.           Group desires retain Manager to provide assistance to Group in
managing and administering certain non-medical aspects of Group’s medical
practice in a manner and to the extent permitted by law.

 

D.           Group and Manager recognize that Group has sole responsibility for
providing medical services to Group’s patients, and Manager shall provide
assistance and have final authority over to Group in managing and administering
all non-medical functions of Group’s medical practice.

 

THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Parties agree as follows:

 

1.            Obligations of Manager.

 

1.1.          Management Services. During the Term of this Agreement (as defined
in Section 6.1), Group appoints and engages Manger, and Manger agrees to furnish
to Group, in the sole and absolute discretion of Manager as to method and cost,
those Management Services set forth in Exhibit A hereto. Notwithstanding such
appointment and engagement, Group will have exclusive authority and control over
the professional aspects of Group to the extent the same constitute or directly
affect the practice of medicine, including all diagnosis, treatment and ethical
determinations with respect to patients that are required by applicable law to
be decided by a physician.

 

1.2.          Performance of Manager’s Services.

 

(a)          Manager’s Availability. Manager shall devote its best efforts to
carrying out the terms of this Agreement and shall devote sufficient time and
resources, as determined by Manager after consultation with Group, as is
reasonably required to discharge its duties under this Agreement.

 

 

 

  

(b)          Manager’s Authority. Manager shall perform all additional and
ancillary services, not otherwise described in this Agreement, that may in
Manager’s judgment, after consultation with Group, be reasonable and appropriate
in order to meet Manager’s obligations under this Agreement. Manager may
subcontract with other persons or entities, including entities related to
Manager by common ownership or control, and subcontractors of Group, to perform
all or any part of the services required of Manager by this Agreement. For
purposes of this Agreement, Manager shall have signatory rights on all bank
accounts used by Group in the conduct of Group’s practice, and Manager shall
have the right to make deposits to and payments from such accounts as it deems
appropriate in furtherance of its obligations hereunder, in accordance with
Exhibit A.

 

(c)          Manager’s Responsibility. In all matters under this Agreement,
Manager shall abide by all applicable state and federal laws and regulations,
and applicable policies and procedures of Group.

 

(d)          Reports to Group. On or before the twenty-fifth (25th) day of the
first month of each calendar quarter, Manager shall provide Group with an
accounting of all billings and collections on behalf of Group, and all deposits
to the account(s) of Group and payments from the account(s) of Group, effected
by Manager for the benefit of Group during the immediately preceding calendar
quarter. All reports shall be in such form as may be agreed between Manager and
Group from time to time.

 

2.            Obligations of Group.

 

2.1.          Physician Services. Group shall be responsible for the rendition
of all medical services, including without limitation, diagnosis or treatment of
any condition; the prescribing, dispensing and/or administering of any
medication, surgery, therapy, and the preparation of all medical reports.

 

2.2.          Selection of Group Personnel. Group shall retain responsibility
for the selection, hiring and termination of physicians, allied health
professionals and medical assistants working in clinical capacities for the
Group. Group, in consultation with Manager, shall be solely responsible for
determining the compensation of all licensed medical professionals.

 

2.3.          Supervision of Support Personnel. Group shall supervise and assume
responsibility for any service provided by allied health professionals that
require the supervision of a licensed physician. Manager shall have no control
or direction over the delivery or provision of medical services and all such
medical services shall be provided under the professional direction and
supervision of Group’s affiliated physicians. To the extent any act or service
required of Manager in this Agreement should be construed or deemed, by any
governmental authority, agency or court to constitute the practice of medicine,
the performance of said act or service by Manager shall be deemed waived and
forever unenforceable.

 

2.4.          Designation of Agent. Group hereby designates and appoints Manager
to act as Group’s non-physician manager and to provide the services to Group in
connection with Group’s Practice as described in this Agreement. Group hereby
designates Warren Hosseinion, M.D. and Kyle Francis as its designated
representatives who are duly authorized by the Group to bind the Group and act
on behalf of the Group in all respects pertaining to this Agreement.

 

2

 

 

 

2.5.          Access to Information. Group acknowledges and agrees that all
information and records concerning Group and Group’s performance of services
that may be obtained by Manager during the Term of this Agreement may be used by
Manager for all purposes necessary or convenient to Manager’s obligations under
this Agreement.

 

2.6.          Coding and Billing Procedures. Group shall retain responsibility
for decisions relating to coding and billing procedure for patient care
services. Group shall ensure the prompt and accurate preparation of patient
records by its affiliated physicians. Such records shall conform with community
standards both as to form and content and shall include all information
necessary for Manager to properly discharge its responsibility to bill patients
and third party payors on behalf of Group.

 

3.            Confidentiality.

 

3.1.          Definition. For the purpose of this Agreement, the term “Manager
Confidential Information” shall include the following: (a) all documents and
other materials, including but not limited to, all memoranda, clinical manuals,
handbooks, production books, educational material and audio or visual
recordings, which contain information relating to the operation of the Group or
its programs (excluding written materials distributed to patients in the
operation of the Group as promotion for the Group), (b) all methods, techniques
and procedures utilized in providing services to the Group’s patients not
readily available through sources in the public domain, and (c) all trademarks,
trade names, service marks, or protected software of Manager and their related
data files. For purposes of this Agreement, the term “Group Confidential
Information” shall include the following: (i) financial information of Group,
(ii) medical records of patients receiving services from the Group, (iii) data
relating to patient care and outcomes (whether individually identifiable with
respect to any one patient or aggregated with information relating to multiple
patients), (iv) risk management records, and (v) such other information that
specifically pertains to Group and is proprietary to Group. Notwithstanding
anything herein to the contrary, unless otherwise specified under applicable
law, Group shall be deemed the “records owner,” as such term is defined under
applicable state law, of all patient records at the Group.

 

3.2.          Agreements of Group. Group acknowledges and agrees that Manager
Confidential Information is owned by Manager and has been disclosed to it in
confidence and with the understanding that it constitutes valuable business
information developed by Manager at great expenditure of time, effort and money.
Group agrees that it shall not, without the express prior written consent of
Manager, use Manager Confidential Information for any purpose other than the
performance of this Agreement nor allow anyone access to such except on a need
to know basis. Group further agrees to keep strictly confidential and hold in
trust all Manager Confidential Information and not disclose or reveal such
information to any third party (other than Group’s professional advisors with a
need to know such information, which advisors shall maintain the confidentiality
thereof) without the express prior consent of Manager. Group hereby acknowledges
Manager’s right to use any technical or business expertise obtained during the
course of its engagement hereunder in connection with its management of any
other facility.

 

3

 

 

 

3.3.          Agreements of Manager. Manager acknowledges and agrees that Group
Confidential Information is owned by Group and has been disclosed to it in
confidence and with the understanding that it constitutes valuable business
information. Manager agrees that it shall not, without the express prior written
consent of Group, use Group Confidential Information for any purpose other than
the performance of this Agreement nor allow anyone access to such except on a
need to know basis. Manager further agrees to keep strictly confidential and
hold in trust all Group Confidential Information and not disclose or reveal such
information to any third party (other than the affiliates of Manager and
Manager’s professional advisors with a need to know such information, which
affiliates and advisors shall maintain the confidentiality thereof) without the
express prior written consent of Group. Manager is permitted to disclose Group’s
Confidential Information to Manager’s subcontractors for the performance of this
Agreement. In connection with the foregoing, Manager shall ensure that its
affiliates, including subcontractors, also maintain the confidentiality of Group
Confidential Information in accordance with the terms hereof.

 

3.4.          Disclosure. If Group or Manager or any of their respective
representatives are requested by a person or entity to disclose Manager
Confidential Information or Group Confidential Information, respectively, in any
legal, quasi-legal or administrative proceeding, Group or Manager shall promptly
notify the other party of such request so that the other party may take, at its
expense, such steps necessary to protect Manager Confidential Information or
Group Confidential Information, as applicable. If Group or Manager is thereafter
required to disclose Manager Confidential Information or Group Confidential
Information, as applicable, to the person or entity compelling such disclosure,
only the part of such information as is required by law to be disclosed shall be
disclosed.

 

3.5.          Treatment on Termination. Upon termination of this Agreement by
either party for any reason whatsoever, each party shall forthwith return to the
other party all material constituting or containing Confidential Information of
the other party, in a format that is usable or capable of conversion to a usable
format, and no party thereafter shall use, appropriate, or reproduce such
information or disclose such information to any third party. All costs of
converting Confidential Information to a format useable by the recipient shall
be borne by the recipient.

 

3.6.          Medical Information & Patient Records. Each party shall maintain
the confidentiality of all patient records, charts and other patient identifying
information, and shall comply with all applicable State and Federal laws
governing the confidentiality of medical records and related information.
Pursuant to the Health Insurance Portability Accountability Act of 1996, as
amended, and Subtitle D of the Health Information Technology for Economic and
Clinical Health Act, the Parties hereto agree to be bound by the Business
Associate Agreement attached hereto at Exhibit C and Incorporated here within.

 

4

 

 

 

3.7.          Intellectual Property Rights. Group utilizes a proprietary
database technology called ApolloWeb to enhance the quality and efficiency of
the medical practices it manages. (“ApolloWeb”). From time to time, Group may
provide Manager with software programs and related documentation, or
improvements and upgrades thereto, to facilitate its use of ApolloWeb
(“System-Related Software”). Group hereby grants Manager a nonexclusive,
royalty-free license to reproduce, install and use on equipment owned or
controlled by Group, and solely for Group’s own purposes (which may be business
or non-commercial, as applicable), any such System-Related Software only in the
form it was provided or made available to Manager by Group, and only in
connection with Manager’s use of the ApolloWeb in accordance with this
Agreement. Manager will not distribute, sublicense, modify, create derivative
works of, sell, transfer or assign the System-Related Software, nor will Manager
reverse engineer, decompile or disassemble any object code of System-Related
Software except to the extent permitted by applicable law notwithstanding this
restriction. Manager further agrees not to remove or destroy any proprietary
markings or confidential legends placed upon or contained within any
System-Related Software.

 

Group and its licensors reserve all right, title and interest in the ApolloWeb
and System-Related Software, including all intellectual property rights therein
(including without limitation all copyrights, patents, trade secrets,
trademarks, service marks and trade names) subject to the licenses expressly set
forth in this Agreement. This Agreement does not include any sale or transfer to
Manager of Group intellectual property rights, including without limitation with
respect to ApolloWeb or any System-Related Software.

 

Manager acknowledges that the content, data and other materials made available
by Group are owned or licensed by Group (the “Third Party Materials”). Manager
will not reproduce, distribute, modify, create derivative works of, or exercise
any other rights in, such Third Party Materials except as authorized by Group.

 

4.            Independent Contractors.

 

4.1.          Independent Contractors. Manager is an independent contractor with
respect to its obligations under this Agreement. Nothing contained herein shall
be construed as creating any other type of relationship between the Parties
other than one of independent contractor. In the performance of this Agreement,
it is mutually understood and agreed that physicians are at all times acting and
performing wholly independently and not as employees, agents, partners or joint
venturers of Manager. They shall have no claim under this Agreement or otherwise
against Manager for any compensation or benefits, including without limitation
wages, workers’ compensation, unemployment compensation, sick leave, vacation
pay, retirement benefits, social security benefits, or any other employee
benefits, all of which shall be the sole responsibility of Group.

 

5.            Staffing of Manager and Group.

 

5.1.          Non-physician Personnel. Manager shall be responsible for the
payment to all persons employed or retained by Manager of all compensation,
including reasonable base salary, fringe benefits, bonuses, health and
disability insurance, workers’ compensation insurance and any other benefits
that Manager may make available to its employees or contractors.

 

5

 

 

 

5.2.          Licensed Professional Personnel. Group shall employ or contract
with all physicians and other licensed professional personnel that Group, after
consultation with Manager, deems to be required for the conduct of the practice.
Group will not enter into any agreements with the licensed physicians it employs
and contracts with to render care and treatment to its patients (“Participating
Providers”) unless such Participating Providers have: (i) current unrestricted
licenses to practice their respective professions in the State of California and
(ii) current unrestricted Federal Drug Enforcement Agency (“DEA”) numbers. In
addition, where Group contracts with individual physicians, such physicians will
have medical staff membership at the hospitals required by the Plans and where
Group contracts with licensed clinics and medical groups, at least one primary
care physician practicing at each clinic or medical group will have medical
staff membership at the hospitals required by Plans. Group further agrees to
establish procedures to ensure that Participating Providers meet these
requirements on an ongoing basis. Manager will reasonably cooperate with and
assist Group to meet its obligations under this Section; provided, however, that
Group acknowledges and agrees that it will retain ultimate responsibility for
meeting such obligations. All such personnel shall be employees or contractors
of Group, and Group shall be responsible for the payment to all such persons of
all compensation, including reasonable base salary, fringe benefits, bonuses,
health and disability insurance, workers’ compensation insurance and any other
benefits which Group may make available to Group’s employees or contractors;
provided, however, that Manager shall have management responsibility over the
non-medical aspects associated with Group’s employment or contracting of such
personnel.

 

6.            Term and Termination.

 

6.1.          Term. This Agreement shall commence on the Effective Date and
shall continue in full force and effect for a term of twenty (20) years (the
“Initial Term”) unless terminated earlier as provided in this Agreement. After
the expiration of the Initial Term, the term of this Agreement will be
automatically extended for additional terms of ten (10) years each (the “Renewal
Terms”), unless either Party delivers written notice to the other Party of such
intention not to extend the term of this Agreement, at least ninety (90) days
prior to the expiration of the current term (the Initial Term as extend by all
Renewal Terms, the “Term”).

 

6.2.          No Termination without Cause. This Agreement may be terminated
only for cause as specified in Sections 6.3, 6.4, 6.5 below.

 

6.3.          Termination For Cause. This Agreement may be terminated by either
party for cause, upon sixty (60) days prior written notice to the other party
specifying the cause upon which such termination is based. For purposes of this
Agreement, “cause” shall have the meanings set forth below in Sections 6.4 and
6.5. Notwithstanding the foregoing, neither party may terminate this Agreement
if, during the foregoing sixty (60) day period, the party to whom notice has
been given successfully cures the failure or breach of performance upon which
termination is based; provided, however, that if such failure or breach cannot
be cured within the sixty (60) day period, termination shall not occur if the
party to whom notice has been given takes material action during such sixty (60)
day period to cure the failure or breach and thereafter diligently and
continuously prosecutes such cure to completion.

 

6.4.          By Group. Cause for termination by Group shall be limited to the
following: (i) failure of any representation or warranty made by Manager in this
Agreement to be true at the date of this Agreement and to remain true throughout
the Term hereof, which failure has a material adverse effect upon Group; (ii)
material failure by Manager to duly observe and perform the covenants and
agreements undertaken by Manager herein; (iii) misrepresentation of material
fact, or fraud, by Manager in the discharge of its obligations under this
Agreement; (iv) if Manager shall dissolve, shall be adjudicated insolvent or
bankrupt, or shall make a general assignment for the benefit of creditors, or
shall consent to or authorize the filing of a voluntary petition in bankruptcy,
which petition shall remain undismissed for a period of sixty (60) days, or the
filing against Manager of any proceeding in involuntary bankruptcy, which
proceeding shall remain undismissed for a period of sixty (60) days.

 

6

 

  

6.5.          By Manager. Cause for termination by Manager shall be limited to
the following: (i) failure of Group to pay the Management Fee (as defined in
Section 7) in full and as required in Section 7 of this Agreement and Exhibit B
attached hereto within [ten] [(10)] days after Group’s receipt of written notice
of a failure to pay when due; (ii) failure of any representation or warranty
made by Group in this Agreement to be true at the date of this Agreement and to
remain true throughout the Term hereof, which failure has a material adverse
effect upon Manager; (iii) material failure by Group to duly observe and perform
all the covenants and agreements undertaken by Group herein; (iv)
misrepresentation of material fact, or fraud, by Group in the discharge of
Group’s obligations under this Agreement; or (v) if Group shall be adjudicated
insolvent or bankrupt, or shall make a general assignment for the benefit of
creditors, or shall consent to or authorize the filing of a voluntary petition
in bankruptcy, which petition shall remain undismissed for a period of sixty
(60) days, or the filing against Group of any proceeding in involuntary
bankruptcy, which proceeding shall remain undismissed for a period of sixty (60)
days.

 

6.6.          Effect of Termination. Termination of this Agreement shall not
discharge either party from any obligation which may have arisen and which
remains to be performed upon the date of termination, including, but not limited
to, the obligation to compensate Manager in accordance with Section 7
(Management Fee). Upon termination of this Agreement, Manager shall promptly
deliver to Group all clinical and financial data maintained by Manager for
Group’s benefit. Manager shall make diligent efforts to collect receivables
arising from services of Group prior to the date of termination and shall remit
to Group in a timely fashion the allocable portion of all such collections.
Similarly, following termination, all receivables that Group may directly
collect arising from services of Group prior to the date of termination shall be
allocated as provided herein, and Group shall remit to Manager in a timely
fashion the allocable portion of Group’s collections of the same.

 

7.            Management Fee.

 

7.1.          Management Fee. As compensation for its services hereunder,
Manager will be paid a management fee (the “Management Fee”) in the manner and
amount set forth on Exhibit B attached hereto and incorporated herein by
reference.

 

8.            Rights of Entry and Inspection.

 

8.1.          By Manager. Manager and its duly authorized representatives shall
have the right at all reasonable times to enter upon Group’s Premises for the
purposes of carrying out the duties of Manager hereunder, and for inspection and
verification of Group’s books and records pertaining to Group’s Practice;
provided, however, that any such entry by Manager shall not unreasonably
interfere with the conduct of Group’s Practice.

 

7

 

  

8.2.          By Group. Group and its duly authorized representatives shall have
the right at all reasonable times to enter upon Manager’s premises for the
purposes of carrying out the duties of Group hereunder, and for inspection and
verification of Manager’s books and records pertaining to Group’s Practice;
provided, however, that any such entry by Group shall not unreasonably interfere
with the conduct of Manager’s business.

 

9.            Group’s Representations and Warranties.

 

The following representations and warranties of Group are made to Manager for
the purpose of inducing Manager to enter into this Agreement. Group represents
and warrants as follows:

 

9.1.          Properly Constituted. Group is a professional corporation, duly
organized, validly existing and in good standing under the laws of the State of
California, has the necessary corporate power and authority to own its property
and to carry on Group’s business as it is now being conducted, and to enter into
and perform Group’s obligations under this Agreement.

 

9.2.          Consents. Group has taken all appropriate corporate action and has
obtained all necessary approvals and consents that are necessary or convenient
to enable Group to enter into this Agreement.

 

9.3.          No Conflicts. Group’s Board of Directors has all requisite power
to execute, deliver and perform this Agreement. Neither the execution and
delivery of this Agreement, nor the consummation and performance of the
transactions contemplated in this Agreement, will constitute a default or an
event that would constitute a default under, or violation or breach of, Group’s
Articles of Incorporation, Bylaws or any license, lease, franchise, mortgage,
instrument, or other agreement or arrangement to which Group may be bound.

 

9.4.          Licenses and Permits. Group has in full force and effect all
licenses, permits and certificates required to operate Group’s Practice as it is
being operated as of the date of this Agreement. All of the Group’s shareholders
and Participating Providers providing professional medical services are duly
licensed to practice medicine without restriction in the State of California.
Group shall promptly notify Manager should any of Group’s shareholders or
Participating Providers become ineligible to practice medicine in the State of
California. Group shall not permit any persons who have become ineligible to
practice medicine in California to retain shares of Group beyond such time
periods as may be permitted by law.

 

9.5.          Convictions. Neither Group nor any of its physician shareholders
or Participating Providers have been convicted of any felony criminal offense
related to healthcare, or is listed by a federal or state agency as debarred,
excluded, or otherwise ineligible for federal or state program participation.

 

9.6.          Contracts. Group has furnished Manager full and complete copies of
all contracts and agreements affecting Group including, but not limited to, all
contracts to which Group is a party.

 

8

 

  

9.7.         Litigation. There is no action, suit, proceeding, investigation or
litigation outstanding, pending or, to the best of Group’s knowledge,
threatened, affecting Group other than routine patient collection matters and
professional liability cases adequately covered by insurance.

 

9.8.         Participating Providers. Group represents and warrants that each
Group Participating Provider is as of the date hereof, and will at all times
during the Term:

 

(a)          duly licensed to practice medicine within the State of California
and in possession of a federal DEA number, all without limitation, restriction
or condition whatsoever;

 

(b)          entitled to receive Medicare and Medicaid reimbursement without
limitation, restriction or condition whatsoever; and

 

(c)          in compliance with the insurance requirements set forth in Section
11.1herein.

 

9.9.         Compliance. Group represents and warrants that it and each Group
Participating Provider will (i) comply with all applicable governmental laws,
regulations, ordinances, and directives and (ii) perform his or her work and
functions at all times in strict accordance with currently approved methods and
practices in his or her field.

 

9.10.        Disclosure. During the Term of this Agreement, Group shall have an
affirmative obligation to make reasonable inquiries to ascertain the occurrence
of any of the matters or events that would make the covenants contained in
Sections 9.1, 9.2, 9.3, 9.4, 9.5, 9.6, 9.7, 9.8, and 9.9 untrue, whether
occurring at any time prior to, or during the Term of this Agreement, and to
immediately disclose same to Manager in accordance with the notice provisions
set forth in Section 12.4.

 

9.11.        Additional Disclosures. Group shall also report the following to
Manager, in accordance with the notice provisions set forth in Section 12.4,
within three (3) business days of Group’s knowledge of same:

 

(a)          The employment or termination of any physician participating in the
Group; and

 

(b)          Any event that substantially interrupts, or may substantially
interrupt, the Group or which may adversely affect its operation.

 

10.          Manager’s Representations and Warranties.

 

The following representations and warranties of Manager are made to Group for
the purpose of inducing Group to enter into this Agreement. Manager represents
and warrants as follows:

 

10.1.        Properly Constituted. Manager is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
has the necessary corporate power and authority to own its property and to carry
on its business as it is now being conducted, and to enter into and perform its
obligations under this Agreement.

 

9

 

 

 

10.2.          No Conflicts. Manager has all requisite power to execute, deliver
and perform this Agreement. Neither the execution and delivery of this
Agreement, nor the consummation and performance of the transaction contemplated
in this Agreement, will constitute a default, or an event that would constitute
a default under, or violation or breach of, Manager’s Articles of Incorporation,
Bylaws or any license, lease, franchise, mortgage, instrument, or other
agreement to which Manger may be bound.

 

10.3.          Licenses and Permits. Manager has in full force and effect all
licenses, permits and certificates required to operate its business as it is
being operated as of the date of this Agreement.

 

10.4.          Consents. Manager has taken all appropriate corporate action and
has obtained all necessary approvals and consents that are necessary or
convenient to enable Manager to enter into this Agreement.

 

11.           Insurance and Indemnity.

 

11.1.          Professional Liability. Group shall at all times during the Term
of the Agreement, at its sole cost and expense, procure and maintain, and cause
all licensed health care personnel associated with Group’s medical practice to
similarly procure and maintain, professional liability insurance with minimum
coverage limits of One Million Dollars ($1,000,000) per occurrence and Three
Million Dollars ($3,000,000) annual aggregate, and in such form and substance,
and underwritten by such recognized companies, authorized to do business in
California, as Manager may from time to time reasonably require, and shall
provide copies of all such policies and renewals thereof to Manager upon
request. In the event Group procures a “claims made” policy as distinguished
from an “occurrence” policy, Group will procure and maintain at its sole cost
and expense, prior to termination of such insurance, “tail” coverage to continue
and extend coverage complying with this Agreement after the end of the “claims
made” policy. Upon reasonable request from Manager, Group will cause to be
issued to Manager proper certificates of insurance, evidencing that the
foregoing provisions of this Agreement have been complied with, and said
certificates will provide that prior to any cancellation or change in the
underlying insurance during the policy period, the insurance carrier will first
give thirty (30) calendar days written notice to Manager.

 

11.2.          Indemnity. To the extent permissible under each party’s
respective policies of insurance, each party shall indemnify and hold harmless
the other party, and its shareholders, directors, officers, employees and
agents, from and against all damages, costs, expenses, liabilities, claims,
demands, and judgments of whatever kind or nature, including reasonable
attorneys’ fees and costs, for which either party might liable, in whole or in
part, arising out of or related to the acts and/or omissions of the indemnifying
party and its shareholders, directors, officers employees and agents.

 

10

 

  

11.3.          Limitation of Liability. Except for damages or liability arising
from Manager’s indemnification obligations under this Agreement, the Parties
acknowledge and agree that in no event shall Manager, its affiliates and
members, or their respective shareholders, directors, members, managers,
officers, employees or agents be liable to Group for any special, indirect,
incidental, exemplary or consequential damages, including without limitation
loss of goodwill, lost profits, lost data or lost opportunities, in any way
relating to this Agreement, even if either party has been notified of the
possibility or likelihood of such damages occurring, and whether such liability
is based on contract, tort, negligence, strict liability or otherwise. Further,
except for damages or liability arising from Manager’s indemnification
obligations under this Agreement, in no event shall Manager’s liability in the
aggregate for any damages for any matter arising under this Agreement ever
exceed the amount of the Management Fee payable to Manager for the three months
prior to the date of the action, regardless of the form of action, whether based
on contract, tort, negligence, strict liability or otherwise. The Parties agree
that the allocation of risks under this Agreement is reasonable and appropriate
under the circumstances.

 

12.          General Provisions.

 

12.1.          Assignment. Neither party shall assign any of its rights nor
delegate any of its duties or obligations under this Agreement without the prior
written consent of the other party. Notwithstanding the foregoing, Manager may
assign this Agreement to a successor in interest by providing notice to Group,
which notice shall state the effective date of such assignment. Upon such
assignment, the successor shall be responsible for the duties and
responsibilities of Manager hereunder. Nothing contained in this Section shall
prevent Manager from contracting with subcontractors for the performance of its
duties hereunder. Nothing contained in this Agreement shall be construed to
prevent the Manager from selling or conveying substantially all of its assets
used in connection with the performance of this Agreement, nor shall Group be
prohibited from selling or conveying substantially all of its assets provided
that the Agreement continues in full force and effect.

 

12.2.          Access to Books and Records. Manager shall make available, upon
request, to the Secretary of Health and Human Services and the Comptroller
General of the United States, or their authorized representatives, this
Agreement, and all books, documents and records relating to the nature and
extent of the costs of services provided hereunder for a period of five (5)
years after the furnishing of services pursuant hereto. In addition, if
Manager’s services under this Agreement are to be provided by subcontract and if
that subcontract has a value or cost of Ten Thousand Dollars ($10,000.00) or
more over a twelve-month period, Manager shall require in writing that the
subcontractor make available to the Secretary and the Comptroller General, or
their authorized representatives, for a period of five (5) years after the
furnishing of such services, the subcontract and all books, documents and
records relating to the nature and extent of the costs of the services provided
thereunder.

 

12.3.          Amendments. This Agreement may be amended at any time by mutual
agreement of the Parties without additional consideration, provided that before
any amendment shall become effective, it shall be reduced to writing and signed
by the Parties. Notwithstanding the foregoing, should any provision of this
Agreement be in conflict with a governing State or federal law, it shall be
deemed amended accordingly.

 

12.4.          Notices. Notices required under this Agreement shall be deemed
given (i) at the time of personal delivery upon the party to be served; or (ii)
twenty four (24) hours following deposit for overnight delivery with a bonded
courier holding itself out to the public as providing such service, or following
deposit in the U.S. Mail, Express Mail for overnight delivery; or (iii) forty
eight (48) hours following deposit in the U.S. Mail, registered or certified
mail; and in any case postage prepaid and addressed as follows, or to such other
addresses as either party may from time to time designate to the other:

 

11

 

 

To Group:            Maverick Medical Group, Inc.

700 N. Brand Blvd, Suite 220

 

Glendale, CA 91203

To Manager:        Apollo Medical Management, Inc.

700 N. Brand Blvd, Suite 220

 

Glendale, CA 91203

 

12.5.          Entire Agreement. This Agreement together with all exhibits
hereto, and all documents referred to herein, is the entire Agreement between
the Parties regarding the subject matter hereof, and supersedes all other and
prior agreements, whether oral or written.

 

12.6.          Successors and Assigns. This Agreement shall inure to the benefit
of, and shall be binding upon, the Parties hereto and their permitted successors
and assigns.

 

12.7.          Waiver of Provisions. No waiver of any terms or conditions hereof
shall be valid unless given in writing, and signed by the party giving such
waiver. A waiver of any term or condition hereof shall not be construed as a
future or continuing waiver of the same or any other term or condition hereof.
The rights and remedies of the Parties to this Agreement are cumulative and not
alternative. No failure to exercise, and no delay in exercising, on the part of
either party, any privilege, any power or any right hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any privilege, right
or power hereunder preclude further exercise of any other privilege, right or
power hereunder.

 

12.8.          Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of California without regard to
conflicts of law.

 

12.9.          Severability. The provisions of this Agreement shall be deemed
severable, and if any portion shall be held invalid, illegal or unenforceable
for any reason, the remainder of this Agreement shall be effective and binding
upon the Parties. The Parties further agree that if any provision contained
herein is, to any extent, held invalid or unenforceable in any respect under the
laws governing this Agreement, they shall take any actions necessary to render
the remaining provisions of this Agreement valid and enforceable to the fullest
extent permitted by law and, to the extent necessary, shall amend or otherwise
modify this Agreement to replace any provision contained herein that is held
invalid or unenforceable with a valid and enforceable provision giving effect to
the intent of the Parties.

 

12.10.         Attorneys’ Fees. In the event that any action, including
mediation or arbitration, is brought by either party arising out of or in
connection with this Agreement, the prevailing party in such action shall be
entitled to recover its costs of suit, including reasonable attorneys’ fees.

 

12

 

 

 

12.11.         Captions. Any captions to or headings of the articles, sections,
subsections, paragraphs, or subparagraphs of this Agreement are solely for the
convenience of the Parties, are not a part of this Agreement, and shall not be
used for the interpretation or determination of any provision hereof.

 

12.12.         Cumulation of Remedies. The various rights, options, elections,
powers, and remedies of the respective Parties hereto granted by this Agreement
are in addition to any others to which the Parties may be entitled to by law,
shall be construed as cumulative, and no one of them is exclusive of any of the
others, or of any right of priority allowed by law.

 

12.13.         No Third Party Rights. The Parties do not intend the benefits of
this Agreement to inure to any third person not a signatory hereto; and
accordingly, this Agreement shall not be construed to create any right, claim or
cause of action against either party by any person or entity not a party hereto.

 

12.14.         Construction of Agreement. The Parties agree that each party and
its counsel have participated in the review and revision of this Agreement and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in the interpretation of this
Agreement. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms. The
language used in the Agreement will be construed, in all cases, according to its
fair meaning, and not for or against any party hereto. The Parties acknowledge
that each party has reviewed this Agreement and that rules of construction to
the effect that any ambiguities are to be resolved against the drafting party
will not be available in the interpretation of this Agreement.

 

12.15.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

12.16.         Survival. The following provisions of this Agreement shall
survive any termination hereof: Section 3 (Confidentiality), Section 6.6 (Effect
of Termination), Section 11 (Insurance and Indemnity), and Section 12.2 (Access
to Books and Records).

 

12.17.         Jeopardy. In the event the performance by any Party hereto of any
term, covenant, condition or provision of this Agreement should be determined by
a state or federal court or governmental agency to be in violation of any
statute, ordinance, or be otherwise deemed illegal (“Jeopardy Event”), then the
Parties will use their best efforts to meet forthwith and attempt to negotiate
an amendment to this Agreement to remove or negate the effect of the Jeopardy
Event. In the event the Parties are unable to negotiate such an amendment within
thirty (30) days following written notice by any Party of the Jeopardy Event,
then any other Party may terminate this Agreement immediately upon written
notice.

 

(Signature Page Follows)

 

13

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date:

 

  Apollo Medical Management, Inc.   (“MANAGER”):         By: /s/ Warren
Hosseinion, M.D.         Its: Chief Executive Officer       Maverick Medical
Group, Inc., a Medical Corporation   (“Group”):         By: /s/ Warren
Hosseinion, M.D.         Its: Chief Executive Officer

 

14

 

 

Exhibit A

 

Management Services

 

Group hereby engages Manager to provide the management services described
herein, and Manager hereby accepts such engagement, all on the terms and
conditions set out herein. Manager shall carry out its duties at the direction
of Group and keep Group informed as to all major policy matters and other major
decisions. Manager shall have all reasonable discretion in Group’s non-clinical
operations and shall exercise Manager’s reasonable judgment in the management
and operation of the administrative aspects in the absence of specific direction
from Group.

 

Subject to the direction and approval of Group, Manager shall use its
commercially reasonable efforts to perform the following management duties
pursuant to this Agreement:

 

(a)          Business Matters. Manager, on behalf of Group in its sole
discretion, will maintain oversight and conduct an annual review and approval of
utilization management activities; Manager shall determine and maintain adequate
reserves to perform all duties as required by Group, including maintaining the
Tangible Net Equity (“TNE”) at levels required by the DMHC of all Risk Bearing
Organizations (“RBOs”) in the state; Manager will maintain oversight and, unless
otherwise determined by Group, conduct an annual review of Group’s Credentialing
and Recredentialing activities.

 

(b)          Management & Clinical Information Systems. Upon request and in
consultation with Group, the planning, negotiation with third party vendors,
selection, installation and operation of appropriate hardware and software
(including but not limited to the Apollo Web database technology) to provide
Group with management and clinical information systems support. All clinical and
financial data pertaining to Group’s practice shall be regularly backed up on
electronic media, with additional hard copy back up when in the judgment of
Manager, after consultation with Group, it is prudent to do so, and copies of
such back up data in both electronic media and hard copy shall be provided to
Group from time to time upon request of Group. Upon termination of this
Agreement for any reason, all such data and back up data shall be promptly
delivered to Group to ensure continuity of Group’s financial and clinical
operations. All such services shall comply, as appropriate, with the Health
Insurance Portability and Accountability Act of 1996, and the regulations
promulgated thereto (“HGroupA”).

 

(c)          UR/QA. Assisting Group in the establishment and implementation of a
program or programs of utilization review and quality assurance for the
activities of Group, and in the formulation and implementation of related
policies, procedures and protocols including, but not limited to both a
monitoring function and the development and implementation of performance
parameters, evidence based medicine protocols, and outcomes measurements

 

(d)          Advertising. Marketing of physician services to hospitals, and
otherwise coordinating advertising, marketing and similar activities conducted
on behalf of Group, after consultation with Group.

 

A-1

 

  

(e)          Capital. Consulting with Group regarding capital and financial
needs, including seeking capital, undertaking the efforts to raise, and
providing access to, capital for any lawful purpose, including without
limitation working capital, acquiring other physician practices and acquiring
other business assets of the practice.

 

(f)          Contract Negotiation. Manager shall assist Group in setting the
parameters under which Group will enter into, and in negotiating, contractual
relations with hospitals and third party payors.

 

(g)          Oversight of Subcontractors. Manager shall assist Group in setting
parameters for and providing oversight of Group’s non-medical subcontract
managers, including Prospect Medical Group (and its successors or assigns, as
applicable) (“Subcontractors”).

 

(h)          Annual Operating Plan. Manager will assist Group in preparing the
annual operating plan of Group. Manager will prepare the Annual Operating Plan
and submit it to Group no later than 90 days prior to the end of the calendar
year. Group will be obligated to approve the Annual Operating Plan submitted by
Manager no later than 30 days prior to the end of the calendar year.

 

(i)          Major Decision Making. Manager will have the right to enter into
commitments and financial obligations on behalf of Group without prior Group
approval for amounts included in the Operating Plan. To the extent the
transaction is outside the Operating Plan, Manager will have the right to bind
Group for amounts up to $1,000,000 without prior Group approval.

 

(j)          Other Services. Providing such other services as may be agreed
between the Parties from time to time which may include, but not be limited to,
physician recruitment services, contracting services (with hospitals and
payors), physicians scheduling, payroll services for the physicians (as well as
management company personnel), case management for patients, business strategy,
and operating performance management.

  

A-2

 

  

Exhibit B

 

Management Fee

 

(a)          In consideration of the management services to be rendered by
Manager hereunder, Group shall pay Manager, each month, five percent (5%) of
Group’s gross revenue that Group receives for the performance of medical
services by Group.

 

(b)          On or before the twentieth (20th) day of the month following each
month, Manager may deduct and pay to itself, from any account(s) of Group
managed by Manager, all amounts due and owing to Manager as management fees for
the immediately preceding month.

 

(c)          Group desires to incentivize Manager to achieve operational and
financial objectives as determined in the Operating Plan. Following the end of
the calendar year, Group will pay Manager a bonus of 50% of the Group’s excess
cash, provided the operating and financial objectives mutually agreed to by
Group and Manager and set forth in the Operating Plan are met. “Excess cash” for
the calendar year shall be the amount of Group’s annual net income (or loss) in
excess of the target net income as mutually agreed upon by Manager and Group and
set forth in the Operating Plan. The Group’s annual net income (or loss) will be
determined in accordance with U.S. generally accepted accounting principles and
consistent with the Operating Plan.

 

B-1

 

 

Exhibit C

 

HIPAA BUSINESS ASSOCIATE AGREEMENT

 

THIS BUSINESS ASSOCIATE AGREEMENT is made as of the _________day of
_____________, 2013 by and between Maverick Medical Group Inc. (“Covered
Entity”) and Apollo Medical Management Inc.

 

RECITALS:

 

WHEREAS, Apollo Medical Management Inc., (hereinafter referred to as “Business
Associate”), provides services for Covered Entity (the “Service Arrangement”)
pursuant to which Covered Entity may disclose Protected Health Information
(“PHI”) to Business Associate in order to enable Business Associate to perform
one or more functions for Covered Entity related to Treatment, Payment or Health
Care Operations; and

 

WHEREAS, the parties desire to comply with the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) and the Final Rule for Standards for
Privacy of Individually Identifiable Health Information adopted by the United
States Department of Health and Human Services and codified at 45 C.F.R. part
160 and part 164, subparts A & E (the “Privacy Rule”), the HIPAA Security Rule,
codified at 45 C.F.R. Part 164 Subpart C (the “Security Rule”) and Subtitle D of
the Health Information Technology for Economic and Clinical Health Act
(“HITECH”) including 45 C.F.R. Sections 164.308, 164.310, 164.312 and 164.316.

 

NOW THEREFORE, the parties to this Agreement hereby agree as follows:

 

1.Definitions. Terms used, but not otherwise defined, in this Agreement shall
have the same meaning as those terms in 45 C.F.R. §§ 160.103, 164.103, and
164.304, 164.501 and 164.502.

 

2.Obligations and Activities of Business Associate.

 

a.Business Associate agrees to not use or further disclose PHI other than as
permitted or required by this Agreement, as Required by Law or as permitted by
law, provided such use or disclosure would also be permissible by law by Covered
Entity.

 

b.Business Associate agrees to use appropriate safeguards to prevent use or
disclosure of the PHI other than as provided for by this Agreement. Business
Associate agrees to implement Administrative Safeguards, Physical Safeguards and
Technical Safeguards (“Safeguards”) that reasonably and appropriately protect
the confidentiality, integrity and availability of PHI as required by the
“Security Rule”, including those safeguards required pursuant to 45 C.F.R.
§§ 164.308, 164.310, 164.312, 164.314 and 164.316, in the same manner that those
requirements apply to Covered Entity pursuant to 45 C.F.R. § 164.504.

 

C-1

 

 

c.Business Associate agrees to mitigate, to the extent practicable, any harmful
effect that is known to Business Associate of a use or disclosure of PHI by
Business Associate in violation of the requirements of this Agreement.

 

d.Business Associate agrees to report to Covered Entity any use or disclosure
for the PHI not provided for by this Agreement, including breaches of unsecured
PHI as required by 45 C.F.R. § 164.410, and any Security Incident of which it
becomes aware.

 

e.Business Associate agrees to ensure that any agent, including a subcontractor
or vendor, to whom it provides PHI received from, or created or received by
Business Associate on behalf of Covered Entity agrees to the same restrictions
and conditions that apply through this Agreement to Business Associate with
respect to such information through a contractual arrangement that complies with
45 C.F.R. § 164.314.

 

f.Business Associate agrees to provide paper or electronic access, at the
request of Covered Entity and in the time and manner designated by Covered
Entity, to PHI in a Designated Record Set to Covered Entity or, as directed by
Covered Entity, to an Individual in order to meet the requirements under 45
C.F.R. § 164.524. If the Individual requests an electronic copy of the
information, Business Associate must provide Covered Entity with the information
requested in the electronic form and format requested by the Individual and/or
Covered Entity if it is readily producible in such form and format; or, if not,
in a readable electronic form and format as requested by Covered Entity.

 

g.Business Associate agrees to make any amendment(s) to PHI in a Designated
Record Set that Covered Entity directs or agrees to pursuant to 45 C.F.R.
§164.526 at the request of Covered Entity or an Individual, and in the time and
manner designated by Covered Entity.

 

h.Business Associate agrees to make its internal practices, books, and records
relating to the use and disclosure of PHI received from, created or received by
Business Associate on behalf of Covered Entity available to Covered Entity, or
at the request of Covered Entity to the Secretary, in a time and manner
designated by Covered Entity or the Secretary, for the purposes of the Secretary
determining Covered Entity’s compliance with the Privacy Rule and Security Rule.

 

i.Business Associate agrees to document such disclosures of PHI and information
related to such disclosures as would be required for Covered Entity to respond
to a request by an Individual for an accounting of disclosures of PHI in
accordance with 45 C.F.R. §164.528.

 

j.Business Associate agrees to provide to Covered Entity or an Individual, in a
time and manner designated by Covered Entity, information collected in
accordance with this Agreement, to permit Covered Entity to respond to a request
by an individual for an accounting of disclosures for PHI in accordance with 45
§C.F.R. 164.528.

 

C-2

 

 

k.If Business Associate accesses, maintains, retains, modifies, records, stores,
destroys, or otherwise holds, uses, or discloses Unsecured Protected Health
Information (as defined in 45 C.F.R. § 164.402) for Covered Entity, it shall,
following the discovery of a breach of such information, promptly notify Covered
Entity of such breach. Such notice shall include: a) the identification of each
individual whose Unsecured Protected Health Information has been, or is
reasonably believed by Business Associate to have been accessed, acquired or
disclosed during such breach; b) a brief description of what happened, including
the date of the breach and discovery of the breach; c) a description of the type
of Unsecured PHI that was involved in the breach; d) a description of the
investigation into the breach, mitigation of harm to the individuals and
protection against further breaches; e) the results of any and all investigation
performed by Business Associate related to the breach; and f) contact
information of the most knowledgeable individual for Covered Entity to contact
relating to the breach and its investigation into the breach.

 

l.Business Associate agrees that it will not receive remuneration directly or
indirectly in exchange for PHI without authorization unless an exception under
13405(d) of the HITECH Act applies.

 

m.Business Associate agrees that it will not receive remuneration for certain
communications that fall within the exceptions to the definition of Marketing
under 45 C.F.R. §164.501 unless permitted by the HITECH Act.

 

n.Business Associate agrees that it will not use or disclose genetic information
for underwriting purposes, as that term is defined in 45 C.F.R. § 164.502.

 

o.Business Associate hereby agrees to comply with state laws applicable to PHI
and personal information of individuals’ information it receives from Covered
Entity, including the Massachusetts Data Security Regulations, 201 CMR 17.00
during the term of the Agreement.

 

i.Business Associate agrees to: (a) implement and maintain appropriate physical,
technical and administrative security measures for the protection of personal
information as required by any state law, including 201 CMR 17.00; including,
but not limited to: (i) encrypting all transmitted records and files containing
personal information that will travel across public networks, and encryption of
all data containing personal information to be transmitted wirelessly; (ii)
prohibiting the transfer of personal information to any portable device unless
such transfer has been approved in advance; and (iii) encrypting any personal
information to be transferred to a portable device; and (b) implement and
maintain a Written Information Security Program as required by any state law,
including 201 CMR 17.00.

 

C-3

 

 

ii.The safeguards set forth in this Agreement shall apply equally to PHI,
confidential and “personal information.” Personal information means an
individual's first name and last name or first initial and last name in
combination with any one or more of the following data elements that relate to
such resident: (a) Social Security number; (b) driver's license number or
state-issued identification card number; or (c) financial account number, or
credit or debit card number, with or without any required security code, access
code, personal identification number or password, that would permit access to a
resident's financial account; provided, however, that "personal information"
shall not include information that is lawfully obtained from publicly available
information, or from federal, state or local government records lawfully made
available to the general public.

 

3.Permitted Uses and Disclosures by Business Associate.

 

a.Except as otherwise limited to this Agreement, Business Associate may use or
disclose PHI to perform functions, activities, or services for, or on behalf of,
Covered Entity as specified in the Service Arrangement, provided that such use
or disclosure would not violate the Privacy Rule if done by Covered Entity or
the minimum necessary policies and procedures of Covered Entity required by 45
C.F.R. §164.514(d).

 

b.Except as otherwise limited in this Agreement, Business Associate may use PHI
for the proper management and administration of the Business Associate or to
carry out the legal responsibilities of the Business Associate.

 

c.Except as otherwise limited in this Agreement, Business Associate may disclose
PHI for the proper management and administration of the Business Associate,
provided that disclosures are Required By Law, or Business Associate obtains
reasonable assurances from the person to whom the information is disclosed that
it will remain confidential and used or further disclosed only as Required By
Law or for the purpose for which it was disclosed to the person, and the person
notifies the Business Associate of any instances of which it is aware in which
the confidentiality of the information has been breached.

 

d.Except as otherwise limited in this Agreement, Business Associate may use PHI
to provide Data Aggregation services to Covered Entity as permitted by 45 C.F.R.
§164.504 (e)(2)(i)(B).

 

e.Business Associate may use PHI to report violations of law to appropriate
Federal and State authorities, consistent with 45 C.F.R. §164.502(j)(1).

 

4.Obligations of Covered Entity

 

a.Covered Entity shall notify Business Associate of any limitation(s) in its
notice of privacy practices of Covered Entity in accordance with 45 C.F.R. §
164.520, to the extent that such limitation may affect Business Associate’s use
or disclosure of PHI.

 

C-4

 

 

b.Covered Entity shall notify Business Associate of any changes in, or
revocation of, permission by an Individual to use or disclose PHI to the extent
that such changes may affect Business Associate’s use or disclosure of PHI.

 

c.Covered Entity shall notify Business Associate of any restriction to the use
or disclosure of PHI that Covered Entity has agreed to in accordance with 45
C.F.R. §164.522, to the extent that such restriction may affect Business
Associate’s use or disclosure of PHI.

 

5.Permissible Requests by Covered Entity

 

Covered Entity shall not request Business Associate to use or disclose PHI in
any manner that would not be permissible under the Privacy Rule if done by
Covered Entity, provided that, to the extent permitted by the Service
Arrangement, Business Associate may use or disclose PHI for Business Associate’s
Data Aggregation activities or proper management and administrative activities.

 

6.Term and Termination.

 

a.The term of this Agreement shall begin as of the effective date of the Service
Arrangement and shall terminate when all of the PHI provided by Covered Entity
to Business Associate, or created or received by Business Associate on behalf of
Covered Entity, is destroyed or returned to Covered Entity, or, if it is
infeasible to return or destroy PHI, protections are extended to such
information, in accordance with the termination provisions of this Section.

 

b.Upon Covered Entity’s knowledge of a material breach by Business Associate,
Covered Entity shall either:

 

i.Provide an opportunity for Business Associate to cure the breach or end the
violation and terminate this Agreement and the Service Arrangement if Business
Associate does not cure the breach or end the violation within the time
specified by Covered Entity.

 

ii.Immediately terminate this Agreement and the Service arrangement if Business
Associate has breached a material term of this Agreement and cure is not
possible; or

 

iii.If neither termination nor cure is feasible, Covered Entity shall report the
violation to the Secretary.

 

c.Except as provided in paragraph (d) of this Section, upon any termination or
expiration of this Agreement, Business Associate shall return or destroy all PHI
received from Covered Entity, or created or received by Business Associate on
behalf of Covered Entity. This provision shall apply to PHI that is in the
possession of subcontractors or agents of Business Associate. Business Associate
shall retain no copies of the PHI. Business Associate shall ensure that its
subcontractors or vendors return or destroy any of Covered Entity’s PHI received
from Business Associate.

 

C-5

 

 

d.In the event that Business Associate determines that returning or destroying
the PHI is infeasible, Business Associate shall provide to Covered Entity
notification of the conditions that make return or destruction infeasible. Upon
Covered Entity’s written agreement that return or destruction of PHI is
infeasible, Business Associate shall extend the protections of this Agreement to
such PHI and limit further uses and disclosures of such PHI to those purposes
that make the return or destruction infeasible, for so long as Business
Associate maintains such PHI.

 

7.Miscellaneous.

 

a.A reference in this Agreement to a section in the Privacy Rule or Security
Rule means the section as in effect or as amended.

 

b.The Parties agree to take such action as is necessary to amend this Agreement
from time to time as is necessary for Covered Entity to comply with the
requirements of HIPAA, the Privacy and Security Rules and HITECH.

 

c.The respective rights and obligations of Business Associate under Section 6
(c) and (d) of this Agreement shall survive the termination of this Agreement.

 

d.Any ambiguity in this Agreement shall be resolved to permit Covered Entity to
comply with HIPAA and HITECH.

 

e.Business Associate is solely responsible for all decisions made by Business
Associate regarding the safeguarding of PHI.

 

f.Nothing express or implied in this Agreement is intended to confer, nor shall
anything herein confer upon any person other than Covered Entity, Business
Associate and their respective successors and assigns, any rights, remedies,
obligations or liabilities whatsoever.

 

g.Modification of the terms of this Agreement shall not be effective or binding
upon the parties unless and until such modification is committed to writing and
executed by the parties hereto.

 

h.This Agreement shall be binding upon the parties hereto, and their respective
legal representatives, trustees, receivers, successors and permitted assigns.

 

i.Should any provision of this Agreement be found unenforceable, it shall be
deemed severable and the balance of the Agreement shall continue in full force
and effect as if the unenforceable provision had never been made a part hereof.

 

C-6

 

 

j.This Agreement and the rights and obligations of the parties hereunder shall
in all respects be governed by, and construed in accordance with, the laws of
the State of California, including all matters of construction, validity and
performance.

 

k.All notices and communications required or permitted to be given hereunder
shall be sent by certified or regular mail, addressed to the other part as its
respective address as shown on the signature page, or at such other address as
such party shall from time to time designate in writing to the other party, and
shall be effective from the date of mailing.

 

l.This Agreement, including such portions as are incorporated by reference
herein, constitutes the entire agreement by, between and among the parties, and
such parties acknowledge by their signature hereto that they do not rely upon
any representations or undertakings by any person or party, past or future, not
expressly set forth in writing herein.

 

m.Business Associate shall maintain or cause to be maintained sufficient
insurance coverage as shall be necessary to insure Business Associate and its
employees, agents, representatives or subcontractors against any and all claims
or claims for damages arising under this Business Associate Agreement and such
insurance coverage shall apply to all services provided by Business Associate or
its agents or subcontractors pursuant to this Business Associate Agreement.
Business Associate shall indemnify, hold harmless and defend Covered Entity from
and against any and all claims, losses, liabilities, costs and other expenses
(including but not limited to, reasonable attorneys’ fees and costs,
administrative penalties and fines, costs expended to notify individuals and/or
to prevent or remedy possible identity theft, financial harm, reputational harm,
or any other claims of harm related to a breach) incurred as a result of, or
arising directly or indirectly out of or in connection with any acts or
omissions of Business Associate, its employees, agents, representatives or
subcontractors, under this Business Associate Agreement, including, but not
limited to, negligent or intentional acts or omissions. This provision shall
survive termination of this Agreement.

 

(Signature Page Follows)

 

C-7

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

COVERED ENTITY   Maverick Medical Group Inc.       By: /s/ Warren Hosseinion,
M.D.       Title: CEO  

 

BUSINESS ASSOCIATE   Apollo Medical Management Inc.       By: /s/ Kyle Francis  
    Title: CFO  

 

C-8

 